Citation Nr: 0826219	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a heart disorder, 
diagnosed as idiopathic cardiomyopathy with chronic 
congestive heart failure, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a respiratory 
disorder, diagnosed as empyema of the right lung, to include 
as due to an undiagnosed illness, exposure to radiation, and 
exposure to asbestos.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement attached to the veteran's VA Form 9 received 
in September 2006, the veteran indicated that relevant 
records of treatment would be available from the Comanche 
County Memorial Hospital (CCMH).  He expressed concern that a 
copy of these records would not be easily obtainable without 
cost from CCMH, and noted that the Social Security 
Administration (SSA) was supposed to have obtained a complete 
copy of the records from CCMH.  In this context, it appears 
likely that the veteran has applied for SSA disability 
benefits, particularly in light of the fact that he has been 
rated as permanently and totally disabled by VA, due to his 
heart disability, for VA nonservice-connected pension 
purposes.  Currently, only two pages of CCMH records are 
available, dated in July 2004, consisting of discharge 
physician's orders after a period of hospitalization for lung 
and heart disease.  In his September 2006 statement, the 
veteran contended that the complete CCMH records would 
support the claims on appeal.  VA has a duty to obtain SSA 
records when it has actual notice of relevant records in 
their possession.  See Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
veteran's private records of treatment and hospitalization at 
CCMH and his SSA records would be helpful in adjudication of 
his claim.  See 38 U.S.C.A. § 5103A. 

Additionally, the Board notes that the veteran complained of 
fatigue at his July 1992 service discharge examination, and 
that he was treated for fatigue, sleeping problems and 
problems with wakefulness, on several occasions beginning in 
January 1977 and extending into May 1979.  Further, the Board 
notes that in September 2006 the veteran submitted a service 
medical record indicating that the veteran had sustained 
trauma to the right shoulder in October 1977.  VA 
examinations and opinions specifically addressing the matters 
of entitlement to service connection for right shoulder 
disability and for service connection for fatigue would 
therefore be helpful in adjudication of these matters.  See 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his claimed right 
shoulder disability, his heart and lung 
disabilities, and fatigue, since service.  
After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The veteran should be advised that if he 
submits a release for medical information 
to VA, VA will attempt to obtain the 
identified private medical records of 
treatment, to include the records he has 
identified from the Comanche County 
Memorial Hospital, at no cost to him.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

3.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
neurological examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran has a 
current disorder manifested by fatigue that 
began during service or is related to some 
incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical records 
dated from January 1977 through May 1979 in 
which the veteran was evaluated for 
complaints of fatigue, problems with sleep 
and wakefulness, and the veteran's July 1992 
service discharge examination report 
indicating that he complained of fatigue.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Additionally, once all available medical 
records have been received, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran has a current right shoulder 
disorder that began during service or is 
related to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a service medical dated 
in October 1977 indicating that the veteran 
had sustained trauma to his right shoulder, 
with pain in the A-C joint.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.
  
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




